Title: To Thomas Jefferson from Arthur O’Connor, 10 April 1804
From: O’Connor, Arthur
To: Jefferson, Thomas


          
            Sir
            Au Quartier-Général de Brestle 20 Germinal an 12 de la Republique i.e. 10 Apr. 1804
          
          If I had the talent to write any thing worthy the attention of the great & good, to whom should I so readily address it, as to the Man who fills the Office of first Magistrate of the freest Nation upon earth, with the talents & integrity that have assurd him the admiration & esteem of every true Republican
          Imperfect as are the few pages I have written upon the present state of Great Britain, I cannot refuse myself the pleasure of offering them for your perusal, in the hope that you may find some principles congenial to those you practice with so much benifit to America & so much consolation to the Republicans in the rest of the world
          Permit me, with that Veneration & affection which your principles, talents & Virtues inspire every lover of liberty, to assure you how sincerely I wish you long life & happiness
          
            A OConnor 
          
        